DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art known to the Examiner is listed in PTO 892 and 1449 forms filed in the application. 
With respect to Claim 1, it would not have been obvious to optimize the contact angles of the immiscible fluids together versus the contact angle of the deposit liquid alone as US ‘996 suggests that adhesion to the carrier liquid would not be desired (para. 0052).
With respect to Claim 24, the prior art does not disclose the formation of an elongated volume of carrier and deposit liquid and it would be not obvious in view of the potential loss of resolution of the drop pattern by using an elongated drop as required. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 2/11/2022

/MARK KOPEC/Primary Examiner, Art Unit 1762